Case 2:19-cv-01010-ODW-ADS Document 9 Filed 03/08/19 Page 1 of 4 Page ID #:22



 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Road, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7 43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9 Facsimile: (203) 653-3424
10
   Attorneys for Plaintiff,
11 Amaka Donn
12
13                            UNITED STATES DISTRICT COURT
14                           CENTRAL DISTRICT OF CALIFORNIA
15                                 WESTERN DIVISION
16
     Amaka Donn,                             Case No.: 2:19-cv-01010-ODW-ADS
17
                     Plaintiff,              NOTICE OF SETTLEMENT
18
19         vs.
20
     Jenny Craig, Inc.,
21
22                   Defendant.
23
24
25
26
27
28
     2:19-cv-01010-ODW-ADS                                     NOTICE OF SETTLEMENT
Case 2:19-cv-01010-ODW-ADS Document 9 Filed 03/08/19 Page 2 of 4 Page ID #:23



  1                             NOTICE OF SETTLEMENT
  2
            NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have
  3
  4 reached a settlement. The Plaintiff anticipates filing a notice of withdrawal of
  5 Complaint and voluntary dismissal of this action with prejudice pursuant to Fed. R.
  6
    Civ. P. 41(a) within 60 days.
  7
  8       The parties hereby further request that this honorable Court provide a period of
 9 60 days within which to complete the settlement and file a dismissal of the action.
10
11
12                                              By: /s/ Trinette G. Kent
                                                Trinette G. Kent, Esq.
13                                              Lemberg Law, LLC
14                                              Attorney for Plaintiff, Amaka Donn
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
      2:19-cv-01010-ODW-ADS                                            NOTICE OF SETTLEMENT
Case 2:19-cv-01010-ODW-ADS Document 9 Filed 03/08/19 Page 3 of 4 Page ID #:24



  1                                 CERTIFICATE OF SERVICE
  2
            I, the undersigned, certify and declare that I am over the age of 18 years, and
  3
  4 not a party to the above-entitled cause. On March 8, 2019, I served a true copy of
  5 foregoing document(s): NOTICE OF SETTLEMENT.
  6
 7 BY ELECTRONIC FILING: I hereby                Attorney for Jenny Craig, Inc.
 8 certify that on March 8, 2019, a copy of
   the foregoing document was filed
 9 electronically. Notice of this filing will be
10 sent by operation of the Court's electronic
   filing system to all parties indicated on
11 the electronic filing receipt. All other
12 parties will be served by regular U.S.
   Mail. Parties may access this filing
13 through the Court's electronic filing
14 system.
15
16
            I am readily familiar with the firm's practice of collection and processing
17
18 correspondence for mailing. Under that practice it would be deposited with the U.S.
19 Postal Service on that same day with postage thereon fully prepaid in the ordinary
20
   course of business. I am aware that on motion of the party served, service is presumed
21
22 invalid if postal cancellation date or postage meter date is more than one day after the
23 date of deposit for mailing in affidavit.
24
         I hereby certify that I am employed in the office of a member of the Bar of this
25
26 Court at whose direction the service was made.
27          Executed on March 8, 2019.
28
                                                 3
      2:19-cv-01010-ODW-ADS                                             NOTICE OF SETTLEMENT
Case 2:19-cv-01010-ODW-ADS Document 9 Filed 03/08/19 Page 4 of 4 Page ID #:25



  1
  2                                        By: /s/ Trinette G. Kent
                                           Trinette G. Kent, Esq.
  3                                        Lemberg Law, LLC
  4                                        Attorney for Plaintiff, Amaka Donn

  5
  6
  7
  8
  9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           4
      2:19-cv-01010-ODW-ADS                                     NOTICE OF SETTLEMENT
